DETAILED ACTION
In Request for Continued Examination filed on 05/16/2022 for response filed on 04/13/2022, Claims 1, 3-6, and 8-15 are pending. Claims 1, 8-9, 12-13, and 15 are currently amended. Claims 1, 3-6, and 8-15 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Status of Previous Objections and/or Rejections
35 USC § 112(b) rejection of Claims 1, 3-6, and 8-15 have been withdrawn based on Applicant’s amendments. 
35 USC § 102 rejection of Claims 1 and 12 as anticipated by Greiwe were maintained in view of the Applicant’s amendment. See Response to Argument below.
35 USC § 102 rejection of Claims 1, 8-9, 12, and 15 as anticipated by Fruth have been withdrawn in view of the Applicant’s amendment. However, new grounds of rejection have been established. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP1674192 B1 (Greiwe), machine translation provided. 
Regarding Claim 1, Greiwe teaches an apparatus (Figure 2) comprising: 
a lamp (Figure 2, laser light source 7) to apply heat to a layer of build material ([0040]) when present on a build platform (Figure 2, carrier plate 11) wherein the build material is to absorb a first portion of the heat and reflect a second portion of the heat (material worked upon, see explanation below).
a plate (Figure 2, slotted sheets 13 are made up of metal sheets [0040]) disposed between the lamp and the build material (Figure 2, the sheet is between a laser source 7 and hollow spheres 1), wherein the plate is to absorb, at a first side of the plate, heat from the lamp (Figure 2, the side of the sheet facing the lamp) and absorb, at a second side of the plate (Figure 2, the side of the sheet facing the build material), the second portion of the heat reflected by the build material, and is to radiate the heat absorbed from the lamp to the build material and re-emit the second portion of the heat reflected by the build material back to the build material (the metal slotted sheets are capable of performing these function based on its thermal conductivity properties as a metal. All metals can absorb and reflect heats when they are being irradiated. Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.). 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Here, the build material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 12, Greiwe teaches an apparatus (Figure 2) comprising: 
a lamp (Figure 2, laser light source 7); and 
a plate (Figure 2, slotted sheets 13 are made up of metal sheets [0040]) disposed between the lamp and a layer of build material when formed on a build platform (Figure 2, the sheet is between a laser source 7 and hollow spheres 1 which forms layer 14 and 15 on carrier plate 11), the plate and the build material to be heated by the lamp ([0040]), the plate to absorb energy transmitted to a first side of the plate by the lamp (Figure 2, the side of the sheet facing the lamp) and absorb energy reflected from the build material (material worked upon, see MPEP 2115) to a second side of the plate (Figure 2, the side of the sheet facing the build material), and the plate to emit the absorbed energy from the lamp toward the build material and re-emit the reflected energy from the build material back to the build material (the metal slotted sheets are capable of performing these function based on its thermal conductivity properties as a metal. All metals can absorb and reflect heats when they are being irradiated. Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over EP1674192 B1 (Greiwe), as applied to claims 1, further in view of JP 3,578,590 B2 (Akano), machine translation provided.
Regarding Claim 3, Greiwe teaches the claimed apparatus of claim 1, wherein the plate comprises a first plate (Figure 2, slotted sheet 13). Greiwe fails to teach a second plate disposed between the lamp and the first plate, wherein the second plate is highly transmissive to wavelengths of energy being emitted by the lamp.  
However, Akano teaches a second plate (Figure 1, filter 8 or reflecting mirror (page 1, lines 35-37)) disposed between the lamp (Figure 1, light irradiating means 5) and the first plate (Figure 1, condenser lenses 10), wherein the second plate is highly transmissive to wavelengths of energy being emitted by the lamp (page 1, lines 35-36).  
Greiwe and Akano are considered to be analogous to the claimed invention because both are in the same field shaping apparatus by selective solidification of a build material using lamp as light source. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Greiwe by incorporate a second plate disposed between the lamp and the first plate as taught by Akano to select specific wavelength of lamp light to adjust the curing depth of the light when irradiated on the resin (page 1, lines 39-41). 
Regarding Claim 4, the combination of Greiwe and Akano meets the claimed apparatus of claim 3. Akano does not explicitly teach a third plate disposed between the first plate and the build material, wherein a gap of air is disposed between the first plate and the third plate.
However, Akano teaches one or two or more filters for selecting a wavelength are installed switchably on the optical path of the lamp light, and the wavelength of the lamp light is selected by switching the filters (Page 1, lines 43-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the filter and placed in between the first plate and the build material to switch between different desired wavelength on the optical path of the lamp light (Page 1, lines 43-45). In addition, duplication of filters will lead to the same and predictable result See MPEP 2144.04(VI)(B). Furthermore, it is implies that there will be gap of air disposed between the first plate and the third plate if the third plate is not submerging in any liquid fluid. It is commonly knowledge in the art to not have the plate submerge in liquid in order for light to emit through the plate into the build material because build material will be solidified when contacted with light source. Therefore, having the first plate submerge in liquid will interfere with the solidification process. See MPEP 2144. 03. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP1674192 B1 (Greiwe) and JP 3,578,590 B2 (Akano), as applied to claims 4, further in view of US2018/0186082 (Randhawa).
Regarding Claim 5, the combination of Greiwe and Akano meets the claimed apparatus of claim 4. Akano teaches the second and third plates might be filter or reflecting mirror (page 1, lines 35-37). The combination fails to teach the second and third plates comprise fused quartz.
However, Randhawa teaches the second and third plates comprise fused quartz (See Figure 1 below, optical window 132 or filter ([0335]) can comprise crystal quartz [0121]).

    PNG
    media_image1.png
    744
    795
    media_image1.png
    Greyscale
Greiwe, Akano, and Randhawa are considered to be analogous to the claimed invention because both are in the same field additive manufacturing by selective solidification of a build material using light source. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the combination of Greiwe and Akano by incorporate a quartz plate taught by Randhawa to allow the irradiating energy to travel through it without loss of radiation ([00121]). Furthermore, utilizing one known transmissive material in place of another transmissive material also suitability in the field of additive manufacturing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EP1674192 B1 (Greiwe) as applied to claim 1 above, and further in view of “Infrared Radiation Heating Energy-Saving Technology” (hereinafter IRHEST), cited in IDS.
Regarding Claim 6, Greiwe teaches the claimed apparatus of claim 1. Greiwe fails to teach a coating disposed on all surfaces of the plate, wherein the coating supplies spectrum energy absorption of the plate.  
However, IRHEST teaches a coating disposed on all surfaces of the plate (page 37, line 4, inner wall of the furnace), wherein the coating supplies spectrum energy absorption of the plate (page 37, lines 4-8).  
Greiwe and IRHEST are considered to be analogous to the claimed invention because both are in the same field of infrared radiation heating energy. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Greiwe by incorporate a coating on all the surfaces of the surface of the plate taught by IRHEST to increase emissivity and energy saving (page 37, lines 4-8).
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by EP1674192 B1 (Greiwe), machine translation provided, or, in the alternative, under 35 U.S.C. 103 as obvious over EP1674192 B1 (Greiwe) and US2017/0113410 A1 (Fruth).
Regarding Claim 8, Greiwe teaches a method (abstract) comprising: absorbing, by a plate (Figure 2, slotted sheets 13 are made up of metal sheets [0040]) disposed between a lamp and a build material (Figure 2, the slotted sheets 13 are located between a laser light source 7 and hollow spheres 1) on a target zone, energy transmitted to a first side of the plate (Figure 2, the side of the sheet facing the lamp) the lamp and energy reflected from the build material to a second side (Figure 2, the side of the sheet facing the build material) of the plate (thermally conductive plate inherently has the ability to absorb heats); and emitting, to the build material, the transmitted energy absorbed by the plate at the first side and the reflected energy absorbed by the plate at the second side (thermally conductive plate inherently has the ability to emits heats).
Alternatively, Greiwe teaches a method (abstract) comprising: Absorbing, by a plate (Figure 2, slotted sheets 13 are made up of metal sheets [0040]) disposed between a lamp and a build material (Figure 2, the slotted sheets 13 are located between a laser light source 7 and hollow spheres 1) on a target zone, energy transmitted to the a first side of the plate (Figure 2, the side of the sheet facing the lamp) from the lamp and energy reflected from the build material to a second side (Figure 2, the side of the sheet facing the build material) of the plate (thermally conductive plate inherently has the ability to absorb heats from various energy sources). Greiwe fails to explicitly teach emitting, to the material, the transmitted energy absorbed by the plate and the reflected energy absorbed by the plate. 
However, Fruth teaches emitting, to the build material, the transmitted energy absorbed by the plate at the first side and the reflected energy absorbed by the plate at the second side (Figure 1, an insulating element 6 that is embodied as a foil, where the foil is a multi-layer construction with a bottom reflecting layer [0032]. Thus, the bottom reflecting layer implies emitting heats back to the build material).
Greiwe and Furth are analogous to the claimed invention because both are in the same field of producing 3D object using a light source in layer-building process. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermally conductively plate disclosed by Greiwe by incorporated a reflected bottom layer as taught by Fruth to reduce the cost due to the reflective properties of the insulating element to achieved the desired thermal input into the build material with a comparatively simple construction ([0030]).
Regarding Claim 9, Greiwe or as alternatively, the combination of Greiwe and Fruth teaches the method of claim 8, further comprising: heating the build material using the lamp (Greiwe, Figure 2, laser light source 7 selectively heats the materials [0019]), wherein the build material absorbs a first portion of the heat and reflects a second portion of the heat ([0017], the material consists of metal, in particular heavy metal. Based on the properties of metals, it absorbs and reflects heat simultaneously). Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claim 10, Greiwe or as alternatively, the combination of Greiwe and Fruth teaches the method of claim 9, further comprising: absorbing, by the plate, the second portion of the heat (Greiwe, Figure 2, slotted sheets 13 are made up of metal sheets [0040] and metal plate inherently has the ability to absorb heats from various energy sources). Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP1674192 B1 (Greiwe) or in the alternative in view of Greiwe and Fruth as applied to claim 8, further in view of JP 3,578,590 B2 (Akano), machine translation provided.
Regarding Claim 11, Greiwe, or as alternatively, the combination of Greiwe and Fruth teaches the claimed method of claim 8, further comprising: absorbing, by the plate (For the same reason set forward in claim 10). Greiwe fails to teach heat trapped between the plate and a glass plate disposed between the lamp and the plate.  
However, Akano teaches heat trapped between the plate and a glass plate (Figure 1, filter 8 or reflecting mirror (page 1, lines 35-37) disposed between the lamp (Figure 1, light irradiating means 5 is a lamp (page 1, line 34-35) and the plate (Figure 1, condenser lenses 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Greiwe by incorporate a glass plate disposed between the lamp and the plate as taught by Akano to select specific wavelength of lamp light to adjust the curing depth of the light when irradiated on the resin (page 1, lines 39-41). Furthermore, any additional heat trapped between the plate and the glass plate are absorbed by the plate for the same reason set forward in claim 10.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EP1674192 B1 (Greiwe) as applied to claims 12, and further in view of JP 3,578,590 B2 (Akano) and US2018/0186082 (Randhawa).
Regarding Claim 13, Greiwe teaches the apparatus of claim 12. Greiwe fails to teach a first fused quartz plate being disposed between the lamp and the plate; and a second fused quartz plate being disposed between the plate and the build material.
However, Akano teaches a first fused quartz plate (Figure 1, filter 8 or reflecting mirror (page 1, lines 35-37)) being disposed between the lamp (Figure 1, light irradiating means 5) and the plate (Figure 1, condenser lenses 10). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Greiwe by incorporate a second plate disposed between the material heating means and the plate as taught by Akano for the same reason set forward in Claim 3.
Akano does not explicitly teach a second fused quartz plate being disposed between the plate and the material. However, it would have been obvious to one of ordinary skill in the art to form a plurality of plate for the same reason set forward in Claim 4.
The combination of Greiwe and Akano fails to teach the first fused quartz plate and second fused quartz plate are made up of quartz material. However, Randhawa teaches the first fused quartz plate and second fused quartz plate (optical window 132 can comprise crystal quartz [0121]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the combination of Greiwe and Akano by incorporate a quartz plate taught by Randhawa for the same reason set forward in Claim 5. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP1674192 B1 (Greiwe) as applied to claim 12 above, and further in view of US2018/0186082 (Randhawa).
Regarding Claim 14, Greiwe teaches the apparatus of claim 12, Greiwe fails to teach an optical black paint to be coated upon all surfaces of the plate. 
However, Randhawa teaches an optical black paint to be coated upon all surfaces of the plate (Figure 1, optical system 114 comprising lens, mirror [0121] can be coated with one or more coatings that can absorb a portion of incident radiative energy [0316] which achieved the function of a black paint coating identified in [0028] of the instant application). 
Greiwe and Randhawa are considered to be analogous to the claimed invention because both are in the same field of apparatus for deforming thermoplastic material using light radiation. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface coating disclosed by Greiwe by incorporate the coating taught by Randhawa to increase the amount of radiation absorb from an irradiative energy source ([0316]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EP1674192 B1 (Greiwe). 
Regarding Claim 15, Greiwe teaches the claimed apparatus of claim 12, but fails to explicitly teach wherein the apparatus is capable of heating a build material comprising a PA12 polymer.
However, Greiwe teaches wherein the apparatus is cable of heating metal, metal oxides, plastics, composite materials ([0047]) and depending on the material, they can optionally be heated in an inert gas atmosphere in order to prevent unwanted material transformations in the supporting shell ([0028]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to identify the apparatus as taught by Greiwe is capable of heating build material comprise of PA12 polymer. Furthermore, the Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the PA12 polymer is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
The Applicant agues the Greiwe reference provides that perforated mask 5 includes openings for hollow spheres 01 and an opening for laser light beam 08 from a laser where the laser light beam 08 passes through perforated mask. Specifically, the Greiwe reference does not disclose perforated mask 5 as absorbing heat (or energy) form laser light beam 08 at a first side of perforated mask 5. 
The Examiner respectfully disagrees. First, the Applicant fails to point out explicitly the cited passage from the Greiwe reference that discuss the laser light beam 08 passes through perforated mask only at the openings of the mask. Second, Greiwe discloses perforated masks are interchangeable with slotted metal sheets ([0015]) and the characteristic of metal is to absorbs and reflects heat. Therefore, by the nature of metal, the slotted sheet will absorb and reflects heat. Lastly, [0028] of the instant application states the plate comprises an aluminum material, which is a form of metal. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0062943 (Figure 1, filter 7)
US 2005/0023267 (Figure 7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754